Case 1:18-cv-24198-JEM Document 114 Entered on FLSD Docket 08/07/2019 Page 1 of 4



                           UN ITED STATES DISTRICT COURT FOR THE
                                SO UTH ERN D ISTRICT OF FLO RID A
                                        M IAM ID IV ISION
                             C ase Num ber:18-24198-C1V-M A RT lN EZ

 G OV ERN M EN T EM PLO YEES
 m SURANCE COM PANY,etal.,

        Plaintifts ,



 A & C M ED ICA L CEN TER
 SERVICES,CORP,etal.,

        Defendants.


    O R D ER G R AN TIN G IN PA RT A N D D EN Y IN G IN PA RT M O TIO N S TO DISM ISS

        THIS M ATTER is before the Courton three m otionsto dism iss filed by D efendants Care

 and ServicesRehabilitation,lnc.and Vivek Vijay Tirmal,M .D.;SunsetM edicalNetwork,Inc.,
 DeniaPellitero,L.M .T.,and DanaisReyes,L.M .T.;1andA lain Osorio Perez, L.M .T.,respectively.

 (ECFNos.25,36,441.PlaintiffsGovenunentEmployeeslnsuranceCompany,GEICO Indemnity
 Com pany,GEICO G eneralInsurance Com pany,and GEICO Casualty Com pany filed opposition

 responses,andallmovants,exceptAlainOsorioPerez,filedreplies.(ECFNos.35,37,42,46,801.
 Forthereasonsstated below,theCourtgrantsin partand deniesin partthem otionsto dism iss.

        Plaintiffs,which issueauto-insurance policiesunderthe G EICO nam e,allege here thatfive

 m edicalclinics and the individualsassociated with them submitted $4.35 m illion offraudulent

 insurance claim s for çsm edically unnecessary,illusory,unlawful,and othenvise unreimbursable



 1The SunsetM edicalD efendants also m oved fora m ore definite statem entunderFederalRule of
 CivilProcedure 12(e).Butthey admitthatthey did notcomplywith the conferralrequirements
 underLocalRule7.l(a).(ECFNo.80,p.61.Therefore,theCourtwillnotconsiderthatpartofthe
 m otion.
Case 1:18-cv-24198-JEM Document 114 Entered on FLSD Docket 08/07/2019 Page 2 of 4



 healthcare services,including initialexaminations, follow-up examinations,andphysicaltherapy

  serviees....''(ECFNo.1! 1).Atbottom,GEICO elaimstheclinicslackedthelicensestocollect
 no-fault insurance benetits;unlaw fully billed for services done by m assage therapists who w ere

 notsupervised by a doctor or licensed physicaltherapist'
                                                        ,lied abouthaving a legitim ate m edical

 directorandabouthisorherworkand supervision;andinflatedthedegreeoftheclients'injuries
 and theirneed fortreatm ent,andthen overbilled forunnecessary exam inationsand therapies.

        GEICO raises31counts,which ineludeclaim sundertheRacketeerlnflueneed and Corrupt

 Organizations(RICO)Act,theFloridaDeceptiveandUnfairTradePracticesAct(FDUTPA),and
 the CivilRemedies forCriminalPracticesAct(CRCPA),as wellas for common 1aw fraud,
 declaratory judgment,and unjustenrichment.GEICO named 18 Defendants,among them five
 m edicalclinics,the clinics'ow ners,the clinics'alleged m edicaldirectors,and the clinics'm assage

 therapists.ButG EICO has since voluntarily dropped from thiscase tw o doctors and one m assage

 therapist,mootingonemotion todismiss.(ECFNos.54,92,95,105,109,112-131.
        Themovantsofferseveralgroundsfordismissal,som eofwhich arethe sam efrom motion

 to m otion.First,m ovantsargue thatG EICO failed in variousw aysto allege a RICO claim - such

 as,forexample,bynotassertinga RICO 'ûenterprise''thatisseparate from aRICO ilperson''orby

 not tleshing out the alleged RIC O conspiracy.Second,m ovants argue that the com plaint is an

 im pennissible ûdshotgun''pleading.Third,m ovants argue thatthere is no basis fora declaratory-

 judgmentaction.Fourth,movantsarguethatGEICO failstopleadcertaincountswithparticularity,
 asFederalRuleofCivilProcedure9(b)requires.Fifth,movantsarguethatthereisnobasisforan
 unjustemichmentclaim.Sixth,movantsarguethatFDUTPA doesnotapplytopersonsoractivities
 regulated by the O ffice ofInsurance Regulation ofthe FinancialServices Com m ission.

        This case is notunique:GEICO and otherinsurers have filed sim ilarly m assive Plp-fraud
Case 1:18-cv-24198-JEM Document 114 Entered on FLSD Docket 08/07/2019 Page 3 of 4



  lawsuitsin thisdistrictand beyond.GEICO persuasively shows,and the m ovantsdo notrefute,

 thatseveralcourts,includingthisone,havealready rejededthedismissalargumentsthemovants
 raise here.See,e.g.,G ov tEmployees Ins.Co. v.DG Esthetictf Therapy Cfl:,fnc.,No.18-20921-

 Clv-Altonaga(S.D.Fla.June 1,2018),ECFNos.21,29,31;GovtEmployeesIns.Co.v.Quality
 Diagnostic Health Care,Inc.,369 F.Supp.3d 1292 (S.D.Fla.2019) (M artinez,J.);Govt
 EmployeesIns.Co.u AlternativeMedicalCenterofFlorida,Inc.,No.16-24035-CIV-Scola(S.D.
 Fla.June30,20l7),ECF No.17.TheCourtwillnotreinventthewheelhereandthusdeniesthe
 m otionsto dism iss in large part.

        TheCourt,however,willgrantthem otionsto dism issin onerespect;thecomplaintshould

 be shorter- m uch shorter.The com plainttotals 993 pages,consisting of349 pages ofallegations

 and 1,261 num bered paragraphs.The culpritbehind the com plaint's length is notthe num ber of

 defendants and counts,butGEICO 'Spenchantforrepetition and addition of unnecessary legal

 authority. GEICO essentially spliced together five complaint/summary-judgment hybrids,
 repeating m any background allegations that could have been included as com m on facts and

 incorporating a virtualtreatise on the state of Florida PlP law.Florida R ule of CivilProcedure 8

 requiresonly:'ashortandplain statementoftheclaim showingthatthepleaderisentitled torelief''

 Fed.R.Civ.P.8(a)(2).M oreover,theparticularityrequirementunderRule9(b)doesnotexcusea
 lack ofediting forefficiency.Lastly,an amended complaintwillclean up thepleadingsgiven that

 three personsare no longer Defendants in the case.

        Based on the foregoing,itisO RD ER ED AN D A DJUD G ED that

                The motions to dismiss (ECF Nos.25,36,44j are GRANTED in part and
 DEN IE D in part.

                W ithin 14 days from this order,Plaintiffs m ust tile an am ended com plaint of no
Case 1:18-cv-24198-JEM Document 114 Entered on FLSD Docket 08/07/2019 Page 4 of 4



 m ore than 50 pages,exclusive ofexhibits.

               BecausetheCourtrejectsDefendants'substantivearguments,theymustanswerthe
 am ended com plaintw ithin l0 days ofitsfiling.

        DONEANDORDEREDinChambersatMiami,Florida,this7 dayofAugust,2019.

                                                     (Aj
                                                     ,
                                                                                 .
                                                                                 ,   .
                                                     .x.......
                                                                 ,
                                                   JO SE E M A RTIN
                                                                     .
                                                                         c
                                                                             y   )
                                                   UNITEb STATESDISTRICTJUDGE
                                                           (i
 Copiesprovided to:
 AllCounselofRecord




                                               4
